Exhibit 10.2

This PLEDGE SUPPLEMENT, dated as of September 19, 2016 (the “Pledge
Supplement”), is delivered by ON SEMICONDUCTOR (CHINA) HOLDING, LLC, a Delaware
limited liability company (the “Grantor”) pursuant to the Guarantee and
Collateral Agreement, dated as of April 15, 2016 (as it may be from time to time
amended, amended and restated, restated, supplemented, or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”), among ON
SEMICONDUCTOR CORPORATION, a Delaware corporation, the other Grantors named
therein and DEUTSCHE BANK AG NEW YORK BRANCH, as the Collateral Agent.
Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Guarantee and Collateral Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Guarantee and Collateral Agreement of, and does hereby grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in all of
Grantor’s right, title and interest in and to all Collateral to secure the
Secured Obligations, in each case whether now or hereafter existing or in which
Grantor now has or hereafter acquires an interest and wherever the same may be
located. Grantor represents and warrants that the attached Supplements to the
GCA Disclosure Letter accurately and completely set forth all additional
information required pursuant to the Guarantee and Collateral Agreement and
hereby agrees that such Supplements to the GCA Disclosure letter shall
constitute part of the Schedules to the GCA Disclosure Letter.

Grantor hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, or any similar document in
any jurisdiction in the United States and with any filing offices in such
jurisdiction as the Collateral Agent may determine, in its reasonable judgment,
are necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein. Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Collateral Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent, for the benefit of
the Secured Parties, herein, including describing such property as “all assets”
or “all personal property” and may add thereto “whether now owned or hereafter
acquired.” Grantor hereby ratifies and authorizes the filing by the Collateral
Agent of any financing statement with respect to the Collateral made prior to
the date hereof.

[Remainder of This Page Intentionally Left Blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of the date first
written above.

 

ON SEMICONDUCTOR (CHINA) HOLDING, LLC By:  

/s/ Bernard Gutmann

  Name:   Bernard Gutmann   Title:   Chief Financial Officer, Senior     Vice
President and Treasurer

 

[Signature Page to Pledge Supplement]